FILED
                           NOT FOR PUBLICATION                             OCT 27 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50322

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00081-ABC-1

  v.
                                                 MEMORANDUM*
MANUEL MORENO VALDEZ, AKA
Robert Guzman, AKA Manuel Moreno,
AKA Manuel Valdez Moreno, AKA
Manuel Valdez Morrero, AKA Jose Ortiz,
AKA Manuel Valdez, AKA Moreno
Valdez,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                      Argued and Submitted October 8, 2014
                              Pasadena, California

Before: PREGERSON, TALLMAN, and BEA, Circuit Judges.

       Defendant-Appellant Manuel Moreno Valdez pleaded guilty to illegally re-

entering the United States after removal. 8 U.S.C. § 1326(a) (2012). Moreno


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
appeals his sentence. We review the district court’s factual findings at sentencing

for clear error, and we affirm. United States v. Alvarado-Martinez, 556 F.3d 732,

734 (9th Cir. 2009).

      In the district court, Moreno objected to the calculation of his criminal

history, which relied on California Department of Corrections (CDC) records

detailing Moreno’s movement in the prison system. Moreno argues that the district

court committed clear error in finding that in 1998 Moreno suffered a parole

revocation for a 1996 conviction because the CDC records were not sufficient to

prove that Moreno’s parole for the 1996 conviction was ever revoked.1

      We disagree. The CDC records were sufficient to support, by a

preponderance of the evidence, the district court’s finding that Moreno’s parole for

the 1996 conviction was revoked. Alvarado-Martinez, 556 F.3d at 736. Moreno

does not contest that the CDC records record his movements while imprisoned.

Nor does Moreno argue that he was not in custody in 1998. Rather, Moreno argues

that the records are insufficient to prove that his parole, which was granted

pursuant to his 1996 conviction, was revoked. The CDC records show by a



      1
        Unless Moreno’s parole for the 1996 conviction was revoked after
December 22, 1997, the 1996 conviction did not fall within the 15-year period
relevant to his criminal history under Sentencing Guidelines § 4A1.2(e) and could
not be considered in the calculation of Moreno’s criminal history.

                                          2
preponderance of the evidence that Moreno was taken into custody on February 19,

1998, and that on his release on August 26, 1998, he was “returned to parole.”

Therefore, the district court did not clearly err when it found that Moreno’s parole,

granted after he was incarcerated pursuant to his 1996 methamphetamine

conviction, was revoked in 1998. Accordingly, the district court’s assignment of

criminal history points for the 1996 conviction is AFFIRMED.




                                          3